UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1.Schedule of Investments. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 97.3% Australia - 3.4% Challenger, Ltd. $ Cochlear, Ltd. Decmil Group, Ltd. Echo Entertainment Group, Ltd. GrainCorp, Ltd., Class A JB Hi-Fi, Ltd. Northern Star Resources, Ltd. Sandfire Resources NL Tassal Group, Ltd. Austria - 1.7% BUWOG AG Oesterreichische Post AG Palfinger AG Belgium - 1.1% AGFA-Gevaert NV (a) Cie d'Entreprises CFE Melexis NV Brazil - 0.4% MRV Engenharia e Participacoes SA Canada - 4.9% CAE, Inc. Canam Group, Inc. Cardinal Energy, Ltd. Finning International, Inc. Precision Drilling Corp. TORC Oil & Gas, Ltd. Whitecap Resources, Inc. Cayman Islands - 0.5% Peak Sport Products Co., Ltd. Chile - 0.6% Ripley Corp SA China - 3.2% Anhui Expressway Co., Ltd., Class H Beijing Capital International Airport Co., Ltd., Class H China Lesso Group Holdings, Ltd. Dongfeng Motor Group Co., Ltd. Greentown China Holdings, Ltd. (a) KWG Property Holding, Ltd. Sinopec Shanghai Petrochemical Co., Ltd., Class H (a) TravelSky Technology, Ltd. Zhejiang Expressway Co., Ltd., Class H Denmark - 1.8% Bavarian Nordic A/S (a) Matas A/S NKT Holding A/S Faroe Islands - 0.1% Bakkafrost P/F France - 2.1% Cegedim SA (a) Derichebourg SA (a) Eurazeo SA Shares Security Description Value EuropaCorp (a) $ Faurecia Saft Groupe SA Technicolor SA Georgia - 0.7% Bank of Georgia Holdings PLC Germany - 4.8% ADVA Optical Networking SE (a) Amadeus Fire AG Carl Zeiss Meditec AG Cewe Stiftung & Co. KGAA CTS Eventim AG & Co. KGaA Deutz AG Duerr AG Homag Group AG Krones AG Pfeiffer Vacuum Technology AG RHOEN-KLINIKUM AG Stroeer SE Gibraltar - 0.4% 888 Holdings PLC Hong Kong - 5.1% China Cord Blood Corp. (a) China Foods, Ltd. (a) Dah Chong Hong Holdings, Ltd. EVA Precision Industrial Holdings, Ltd. Far East Consortium International, Ltd. IT, Ltd. Ju Teng International Holdings, Ltd. Lee & Man Paper Manufacturing, Ltd. REXLot Holdings, Ltd. (b) Shun Tak Holdings, Ltd. SmarTone Telecommunications Holdings, Ltd. Texwinca Holdings, Ltd. Ireland - 0.9% Smurfit Kappa Group PLC Italy - 4.1% Ansaldo STS SpA Banca Generali SpA Biesse SpA Brembo SpA Cairo Communication SpA DiaSorin SpA Zignago Vetro SpA Japan - 24.6% Adastria Co., Ltd. Alpine Electronics, Inc. Arcs Co., Ltd. BML, Inc. Chiyoda Corp. Chugoku Marine Paints, Ltd. Daikokutenbussan Co., Ltd. DIC Corp. Doutor Nichires Holdings Co., Ltd. EPS Holdings, Inc. FIDEA Holdings Co., Ltd. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Foster Electric Co., Ltd. $ Fujimi, Inc. Funai Electric Co., Ltd. Geo Holdings Corp. G-Tekt Corp. Happinet Corp. Hitachi Construction Machinery Co., Ltd. Hitachi Zosen Corp. Hogy Medical Co., Ltd. Icom, Inc. IT Holdings Corp. J-Oil Mills, Inc. JVC Kenwood Corp. Kaga Electronics Co., Ltd. Kato Sangyo Co., Ltd. Komori Corp. Makino Milling Machine Co., Ltd. Marudai Food Co., Ltd. Ministop Co., Ltd. Monex Group, Inc. NET One Systems Co., Ltd. Nichi-iko Pharmaceutical Co., Ltd. Nippon Kayaku Co., Ltd. Nishimatsuya Chain Co., Ltd. Nissha Printing Co., Ltd. Nitto Kogyo Corp. OKUMA Corp. Pal Co., Ltd. Round One Corp. Ryosan Co., Ltd. San-A Co., Ltd. Sankyu, Inc. Sanyo Shokai, Ltd. Saxa Holdings, Inc. Ship Healthcare Holdings, Inc. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Sugi Holdings Co., Ltd. Sumitomo Heavy Industries, Ltd. Sumitomo Real Estate Sales Co., Ltd. Takara Leben Co., Ltd. Takuma Co., Ltd. Tamron Co., Ltd. Tatsuta Electric Wire and Cable Co., Ltd. The Nisshin Oillio Group, Ltd. Toppan Forms Co., Ltd. Toyo Kanetsu KK Tsugami Corp. Ube Industries, Ltd. Warabeya Nichiyo Co., Ltd. Yamazen Corp. Yuasa Trading Co., Ltd. Malaysia - 0.6% Berjaya Sports Toto Bhd Supermax Corp. Bhd Malta - 0.1% Unibet Group PLC, SDR Mexico - 1.2% Consorcio ARA SAB de CV (a) Industrias Bachoco SAB de CV, Class B Shares Security Description Value PLA Administradora Industrial S de RL de CV REIT $ Netherlands - 1.4% Arcadis NV BE Semiconductor Industries NV Delta Lloyd NV Norway - 1.6% Aker ASA, Class A Austevoll Seafood ASA Salmar ASA Veidekke ASA Panama - 0.5% Banco Latinoamericano de Comerico Exterior SA, Class E Portugal - 0.5% Mota-Engil SGPS SA Singapore - 1.1% Keppel DC REIT SATS, Ltd. South Korea - 3.2% Bixolon Co., Ltd. 46 Crown Confectionery Co., Ltd. Daou Technology, Inc. DGB Financial Group, Inc. Hyundai Securities Co., Ltd. S&T Motiv Co., Ltd. Silicon Works Co., Ltd. SL Corp. Spain - 1.7% Almirall SA Ebro Foods SA Gamesa Corp Tecnologica SA NH Hotel Group SA (a) Sweden - 3.0% Axfood AB Clas Ohlson AB, Class B Duni AB, Class A Fastighets AB Balder, Class B (a) Granges AB Haldex AB Holmen AB, Class B Intrum Justitia AB Mycronic AB Nobia AB Peab AB Switzerland - 2.1% Aryzta AG (a) Bucher Industries AG Georg Fischer AG Valiant Holding AG Taiwan - 4.5% Ability Enterprise Co., Ltd. (a) ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Airtac International Group $ Chicony Electronics Co., Ltd. China Life Insurance Co., Ltd. Elite Material Co., Ltd. Faraday Technology Corp. Getac Technology Corp. Grand Pacific Petrochemical King's Town Bank Co., Ltd. Shin Zu Shing Co., Ltd. Sitronix Technology Corp. Taiwan FU Hsing Industrial Co., Ltd. Teco Electric and Machinery Co., Ltd. Test Research, Inc. Zig Sheng Industrial Co., Ltd. Turkey - 1.0% Tekfen Holding AS Turkiye Sinai Kalkinma Bankasi AS United Kingdom - 13.9% Amec Foster Wheeler PLC Arrow Global Group PLC Berendsen PLC Betfair Group PLC Bovis Homes Group PLC Brewin Dolphin Holdings PLC Cambian Group PLC Dialog Semiconductor PLC (a) Dignity PLC Domino's Pizza Group PLC Elementis PLC Fenner PLC Go-Ahead Group PLC Greggs PLC Halfords Group PLC Kennedy Wilson Europe Real Estate PLC McBride PLC Michael Page International PLC N Brown Group PLC Novae Group PLC Pace PLC QinetiQ Group PLC Renishaw PLC Stock Spirits Group PLC Tyman PLC WS Atkins PLC Virgin Islands, British - 0.5% Symphony International Holdings, Ltd. Total Common Stock (Cost $44,851,190) Shares Security Description Rate Value Preferred Stock - 0.3% Brazil - 0.3% Banco ABC Brasil SA (Cost $261,845) % Shares Security Description Value Rights - 0.0% RHOEN-KLINIKUM AG (a) (Cost $-) 66 Shares Security Description Value Money Market Fund - 1.9% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (c) (Cost $812,845) $ Total Investments - 99.5% (Cost $45,925,880)* $ Other Assets & Liabilities, Net – 0.5% Net Assets – 100.0% $ PLC Public Limited Company REIT Real Estate Investment Trust SDR Swedish Depositary Receipt (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $161,018 or 0.4% of net assets. (c) Variable rate security. Rate presented is as of September 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of September 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ - $ - $ Austria - - Belgium - - Brazil - - Canada - - Cayman Islands - - Chile - - China - - Denmark - - Faroe Islands - - France - - Georgia - - Germany - - Gibraltar - - Hong Kong - Ireland - - Italy - - Japan - - Malaysia - - Malta - - Mexico - - Netherlands - - Norway - - Panama - - Portugal - - Singapore - - South Korea - - Spain - - Sweden - - Switzerland - - Taiwan - - Turkey - - United Kingdom - - Virgin Islands, British - - Preferred Stock Brazil - - Rights 66 - - 66 Money Market Fund - - Total Investments at Value $ ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Common Stock Rights Balance as of June 30, 2015 $ $ Sales - ) Realized Gain - Change in Unrealized Appreciation/Depreciation ) ) Balance as of September 30, 2015 $ $ - Net change in unrealized appreciation (depreciation) from investments held as of September 30, 2015 $ ) $ ) The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1 and Level 2 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. ACUITAS US MICROCAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Common Stock - 94.4% Consumer Discretionary - 19.4% America's Car-Mart, Inc. (a) $ Build-A-Bear Workshop, Inc. (a) Carmike Cinemas, Inc. (a) Carriage Services, Inc. Central Garden and Pet Co., Class A (a) Chuy's Holdings, Inc. (a) Crown Crafts, Inc. Denny's Corp. (a) Entercom Communications Corp., Class A (a) Entravision Communications Corp., Class A Ethan Allen Interiors, Inc. Isle of Capri Casinos, Inc. (a) K12, Inc. (a) Liberty Tax, Inc. MarineMax, Inc. (a) MDC Partners, Inc., Class A Nautilus, Inc. (a) Perry Ellis International, Inc. (a) Saga Communications, Inc., Class A Sequential Brands Group, Inc. (a) Skullcandy, Inc. (a) Stoneridge, Inc. (a) SunOpta, Inc. (a) Tandy Leather Factory, Inc. (a) The Marcus Corp. Tower International, Inc. (a) William Lyon Homes, Class A (a) Winmark Corp. ZAGG, Inc. (a) Consumer Staples - 4.6% Calavo Growers, Inc. Core-Mark Holding Co., Inc. Inventure Foods, Inc. (a) John B Sanfilippo & Son, Inc. (a) Omega Protein Corp. (a) Energy - 2.1% Natural Gas Services Group, Inc. (a) Newpark Resources, Inc. (a) PetroQuest Energy, Inc. (a) PowerSecure International, Inc. (a) REX American Resources Corp. (a) Financial Services - 15.4% Arbor Realty Trust, Inc. REIT Atlas Financial Holdings, Inc. (a) Berkshire Hills Bancorp, Inc. Cardinal Financial Corp. Cass Information Systems, Inc. Diamond Hill Investment Group, Inc. Enterprise Financial Services Corp. Everi Holdings, Inc. (a) Financial Institutions, Inc. First Defiance Financial Corp. First Internet Bancorp First Merchants Corp. Heartland Financial USA, Inc. MainSource Financial Group, Inc. Shares Security Description Value Old Line Bancshares, Inc. $ Piper Jaffray Cos. (a) Premier Financial Bancorp, Inc. Pzena Investment Management, Inc., Class A Suffolk Bancorp Summit Hotel Properties, Inc. REIT Walker & Dunlop, Inc. (a) Health Care - 16.2% Addus HomeCare Corp. (a) Affymetrix, Inc. (a) Almost Family, Inc. (a) Ardelyx, Inc. (a) Arrowhead Research Corp. (a) BioDelivery Sciences International, Inc. (a) BioSpecifics Technologies Corp. (a) Blueprint Medicines Corp. (a) Cambrex Corp. (a) Capital Senior Living Corp. (a) Corcept Therapeutics, Inc. (a) Cynosure, Inc., Class A (a) Dipexium Pharmaceuticals, Inc. (a) Dynavax Technologies Corp. (a) Enzo Biochem, Inc. (a) Five Prime Therapeutics, Inc. (a) Flamel Technologies SA, ADR (a) Fortress Biotech, Inc. (a) Genesis Healthcare, Inc. (a) Harvard Bioscience, Inc. (a) Heska Corp. (a) Invitae Corp. (a) Lexicon Pharmaceuticals, Inc. (a) Natus Medical, Inc. (a) NeoGenomics, Inc. (a) Oncothyreon, Inc. (a) Osiris Therapeutics, Inc. (a) PharMerica Corp. (a) Repligen Corp. (a) Rigel Pharmaceuticals, Inc. (a) SciClone Pharmaceuticals, Inc. (a) SeaSpine Holdings Corp. (a) Supernus Pharmaceuticals, Inc. (a) Tracon Pharmaceuticals, Inc. (a) Triple-S Management Corp., Class B (a) Utah Medical Products, Inc. Vascular Solutions, Inc. (a) Materials & Processing - 4.8% Chase Corp. Culp, Inc. Installed Building Products, Inc. (a) Olympic Steel, Inc. Patrick Industries, Inc. (a) Quanex Building Products Corp. Producer Durables - 15.9% ACCO Brands Corp. (a) Advanced Energy Industries, Inc. (a) Ducommun, Inc. (a) Encore Wire Corp. FARO Technologies, Inc. (a) Graham Corp. ACUITAS US MICROCAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2015 Shares Security Description Value Huron Consulting Group, Inc. (a) $ Lydall, Inc. (a) Marten Transport, Ltd. Modine Manufacturing Co. (a) Resources Connection, Inc. SP Plus Corp. (a) Sykes Enterprises, Inc. (a) Teekay Tankers, Ltd., Class A Thermon Group Holdings, Inc. (a) Transcat, Inc. (a) Tutor Perini Corp. (a) UFP Technologies, Inc. (a) VSE Corp. Technology - 12.3% American Software, Inc., Class A CalAmp Corp. (a) Callidus Software, Inc. (a) Ciber Inc (a) Comtech Telecommunications Corp. DTS, Inc. (a) Evolving Systems, Inc. Infoblox, Inc. (a) Limelight Networks, Inc. (a) Mattson Technology, Inc. (a) Mercury Systems, Inc. (a) MOCON, Inc. Monotype Imaging Holdings, Inc. NeoPhotonics Corp. (a) Newport Corp. (a) PDF Solutions, Inc. (a) Perficient, Inc. (a) Proofpoint, Inc. (a) Qualys, Inc. (a) Rudolph Technologies, Inc. (a) Sigma Designs, Inc. (a) SPS Commerce, Inc. (a) TeleCommunication Systems, Inc., Class A (a) Utilities - 3.7% Boingo Wireless, Inc. (a) inContact, Inc. (a) Inteliquent, Inc. Premiere Global Services, Inc. (a) Vonage Holdings Corp. (a) Total Common Stock (Cost $34,975,781) Investment Companies - 1.3% PowerShares S&P SmallCap Health Care Portfolio (a) SPDR S&P Biotech ETF Total Investment Companies (Cost $415,167) Money Market Fund - 3.8% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (b) (Cost $1,366,063) $ Total Investments - 99.5% (Cost $36,757,011)* $ Other Assets & Liabilities, Net – 0.5% Net Assets – 100.0% $ ADR American Depositary Receipt ETF Exchange Traded Fund REIT Real Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Investment Companies. The Level 2 value displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by type. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS II By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: 11/5/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: 11/5/15 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: 11/5/15
